SuPREME CourT
OF
NEVADA

(0) 1997 eB

IN THE SUPREME COURT OF THE STATE OF NEVADA

 

KEY MAYEN BURTON, No. 85479
Appellant, Lo iy
vs. . FE i (. E Ls
THE STATE OF NEVADA,
Respondent. OCT 24 2022

  

THA BROWN

 

  
    

SUPREME CQURT

This is a pro se notice of appeal from a district court order
denying a postconviction petition for a writ of habeas corpus. Eighth
Judicial District Court, Clark County; Crystal Eller, Judge.

This court’s review of this appeal reveals a jurisdictional defect.
Specifically, the district court entered its order denying appellant’s petition
on July 18, 2022. The district court served notice of entry of that order on
appellant on July 20, 2022. Appellant did not file the notice of appeal,
however, until October 4, 2022, well after the expiration of the 30-day
appeal period prescribed by NRS 34.575. See NRAP 4(b); Lozada v. State,
110 Nev. 349, 352, 871 P.2d 944, 946 (1994) (explaining that an untimely

notice of appeal fails to vest jurisdiction in this court). Accordingly, this

 

 

 

court
ORDERS this appeal DISMISSED.
Hardesty
AVG OB J. La “od.
Stiglich Herndon

20-33358

 

 

 
SupPReme Court
OF
Nevapa

(ay [G47 ecg

cc:

Hon. Crystal Eller, District Judge
Key Mayen Burton

Attorney General/Carson City
Clark County District Attorney
Eighth District Court Clerk